Citation Nr: 0947214	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-04 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
associated with Schmorl's nodes, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an initial compensable evaluation for 
right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
November 1984 and from October 1989 to February 1998.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision, by the North Little Rock, Arkansas, Regional Office 
(RO), which granted service connection for right shoulder 
impingement syndrome and assigned a 0 percent rating; that 
rating action denied the Veteran's claim for a rating in 
excess of 10 percent for lumbosacral strain associated with 
Schmorl's nodes.  He perfected a timely appeal to that 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back and 
right shoulder disorders have increased in severity and are 
getting progressively worse.  

In his substantive appeal (VA Form 9), dated in February 
2006, the Veteran indicated that he did not request a 
hearing.  However, in the Statement of Accredited 
Representative in Appealed Case, dated in May 2007 statement, 
the Veteran's representative stated that they would present 
their argument at a video hearing before a Member of the 
Board.  Since the failure to afford the Veteran a hearing 
would constitute a denial of due process, See 38 C.F.R. 
§ 20.904, clarification of the Veteran's desire for a hearing 
is necessary.  

Furthermore, VA regulations require that a supplemental 
statement of the case (SSOC) be furnished to the appellant 
if, after the last statement of the case (SOC) or SSOC was 
issued, additional pertinent evidence is received.  38 C.F.R. 
§ 19.31 (2009).  The last SSOC that addressed the issues in 
question was issued in March 2007. Since then, additional VA 
treatment reports have been associated with the claims 
folder, which reflect treatment for back and shoulder pain.  
This evidence is relevant.  On remand, the RO should issue a 
new SSOC that reflects consideration of the evidence received 
since the March 2007 SSOC.

Lastly, the record reflects that the Veteran, in a statement 
in support of claim (VA Form 21-4138), dated in April 2005, 
raised a claim of entitlement to a total disability rating 
based on individual unemployability resulting from service-
connected disability.  Subsequently, in May 2007, he filed a 
formal claim (VA Form 21-8940) for TDIU.  To date, it does 
not appear that the issue of entitlement to TDIU has been 
adjudicated by the agency of original jurisdiction (AOJ).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evidence of unemployability is 
presented in cases such as this, the issue of whether a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) will be assigned should 
be handled during the determination of the initial disability 
rating assigned at the time disabilities are determined to be 
service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 
452-53 (2009).  On remand, the AOJ should address whether a 
TDIU is warranted when it readjudicates the rating issue on 
appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions:

1.  The RO should readjudicate the 
Veteran's claims in light of the 
additional evidence obtained and the Rice 
decision.  If the benefit sought on 
appeal remains denied, the Veteran should 
be provided a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

2.  Thereafter, the RO should contact the 
Veteran and request that he clarify 
whether he desires a hearing before the 
Board.  If he wishes a hearing, the 
Veteran should be scheduled for the 
appropriate hearing before a member of 
the Board in connection with his current 
appeal at the earliest available date.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


